COURT OF APPEALS OF VIRGINIA


Present: Judge Beales, Senior Judge Fitzpatrick and Retired Judge Hodges *


S.E. SMITH, INC. AND
  SOUTHERN PILOT INSURANCE COMPANY
                                                               MEMORANDUM OPINION **
v.     Record No. 0091-08-4                                        PER CURIAM
                                                                   MAY 13, 2008
BERNARD STATEN,
 S.E. SMITH, INC. AND
 WEST AMERICAN INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joseph C. Veith, III; Trichilo, Bancroft, McGavin, Horvath &
                 Judkins, P.C., on brief), for appellants.

                 (Andrew S. Kasmer, on brief), for appellee Bernard Staten.

                 (Daniel E. Lynch; John T. Cornett; Williams & Lynch, on brief), for
                 appellees S.E. Smith, Inc. and West American Insurance
                 Company.


       S.E. Smith, Inc. and Southern Pilot Insurance Company appeal a decision of the

Workers’ Compensation Commission finding that Bernard Staten proved he (1) sustained a new

injury by accident arising out of and in the course of his employment on November 18, 2005;

(2) his ongoing disability is causally related to his November 18, 2005 compensable injury by

accident; and (3) he made a reasonable effort to market his residual work capacity. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Staten


       *
         Retired Judge William H. Hodges took part in the consideration of this case by
designation pursuant to Code § 17.1-400(C).
       **
            Pursuant to Code § 17.1-413, this opinion is not designated for publication.
v. S.E. Smith, Inc., VWC File Nos. 219-31-44 and 226-88-52 (Dec. 11, 2007). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                          - 2-